DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/22/2022.  Claims 1-17 are now pending.  

Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Anand Patel on 6/28/2022.

4.	The application has been amended as follows:
Cancel claims 18-23.
Allowable Subject Matter

5.	Claims 1-17 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Stav et al. (US 2016/0060168), Yu et al. (US Patent 6,409,825), Blackburn et al. (US 2008/0148997), 
Fisher et al. (US Patent 9,382,153), and Chevalier (US 2008/0286474).

Stav et al. disclose a gypsum slurry comprising stucco, phosphate and water (Table III).
Yu et al. disclose a gypsum mixture comprising calcined gypsum, water and at least one additive selected from an organic phosphonic compound such as aminotri(methylene-phosphonic acid) or a phosphate-containing compound such as sodium hexametaphosphate or a mixture thereof (claims 1, 9 and 11).
Blackburn et al. disclose a gypsum slurry comprising calcined gypsum, water and a modifier such as penta sodium salt of aminotri(methylene phosphonic acid) (claim 1, [0019]).
Fisher et al. disclose a slurry comprising stucco, water and a phosphate additive such as aluminium phosphate (claims 1, 2 and 15).
Chevalier discloses a slurry comprising stucco, water and a catalyst such as fluorophosphate (abstract, [0002], [0030]).
	Thus, Stav et al., Yu et al., Blackburn et al., Fisher et al., and Chevalier do not teach or fairly suggest the claimed slurry for making a gypsum board, the slurry comprising stucco, water, and a phosphorus containing compound comprising a phosphite, a phosphate having the formula P(O)n(X)m wherein n is from 0 to 4, m is from 1 to 6, the sum of n and m is from 3 to 6, and X is halogen, sulfur, or selenium, a salt thereof, or a mixture thereof.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762